Citation Nr: 1028589	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  09-23 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to an increased rating for a left shoulder 
disability, current rated 20 percent disabling.

2.  Entitlement to an increased rating for a left hip disability, 
current rated 20 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 
38 U.S.C.A. § 7107(a)(2); 38 C.F.R. § 20.900(c) (2009).

The Veteran performed active military service from August 1950 to 
July 1954.

This appeal comes to the Board of Veterans' Appeals (Board) from 
January 2007 and later-issued rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, that denied increased ratings for left shoulder 
degenerative changes and tendonitis and for left hip arthritis, 
both rated 20 percent.  

In February 2007, the Veteran's representative submitted a 
written statement to the effect that the January 2007 rating 
decision was in error and that the Veteran desired re-evaluation 
of his left shoulder and left hip disabilities.  The Board 
accepts this written correspondence as a timely notice of 
disagreement (hereinafter: NOD) to the January 2007 rating 
decision.  Following issuance of a statement of the case 
(hereinafter: SOC), the Veteran submitted a timely VA Form 9 or 
1-9, Appeal to the Board of Veterans' Appeals.  

There are two earlier-dated NODs that did not result in appeals 
to the Board.  Following an increased rating granted in October 
2000, the Veteran submitted an NOD and the RO issued an SOC.  The 
Veteran did not timely file a VA Form 9 or 1-9, Appeal to the 
Board of Veterans' Appeals, or other correspondence containing 
the necessary information, and the RO closed that appeal.  
Following a July 2002 rating decision, the Veteran again 
submitted an NOD and the RO issued an SOC.  The Veteran did not 
timely file a VA Form 9 or 1-9, Appeal to the Board of Veterans' 
Appeals, or other correspondence containing the necessary 
information, and the RO closed that appeal also.  

An increased rating for the left shoulder is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The left hip disability has been manifested throughout the 
appeal period by limitation of motion and additional functional 
impairment due to painful motion and weakness.  

2.  The evidence does not contain factual findings that 
demonstrate distinct time periods in which the left hip 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal.  

3.  Neither left hip ankylosis nor impairment of femur is shown.  


CONCLUSION OF LAW

The criteria for a schedular rating greater than 20 percent for 
left hip degenerative joint disease are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp.2009); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate 
II, § 4.71a, Diagnostic Codes 5010, 5253 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims for 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA must notify the claimant 
and his representative of any information and any medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA must also inform the 
claimant of any information and evidence not of record that VA 
will seek to provide and that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Adequate notice was provided in November 2006 and March 2007 
letters to the claimant.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for service-connection, 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to provide the claimant with 
notice of what information and evidence not previously provided, 
if any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, including 
notice of what is required to establish service connection and 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  In 
this case, the two notices provided address the rating criteria 
and effective date provisions that are pertinent to the claim.  

VA also has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication 
may proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA and 
private medical reports. The claimant was afforded a VA medical 
examination in May 2007.  Neither the claimant nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the claimant is 
required to fulfill VA's duty to assist in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002).  

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  
Diagnostic codes identify the various disabilities.  38 C.F.R. 
Part 4.  The entire medical history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  In determining the current level of 
impairment, the disability must be considered in the context of 
the whole recorded history, including service medical records.  
38 C.F.R. § 4.2.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional abilities.  
A VA medical examination report must also include a "full 
description of the effects of disability upon the person's 
ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 
21 Vet. App. 447, 454 (2007).

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The Court has 
instructed that in applying these regulations, VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, or incoordination, including during flare-ups.  
Such inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

Where an increase in disability is at issue, the present level of 
disability, rather than remote history, is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Court held that where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the appeal, 
the assignment of staged ratings would be necessary.  See Hart v. 
Mansfield, 21 Vet. App. 505, 510 (2007).  

In September 2000, the RO granted service connection for left hip 
arthritis and assigned a noncompensable rating under Diagnostic 
Code 5010.  A subsequent September 2000 VA compensation 
examination report notes left hip tenderness and marked guarding 
during movement.  The left hip extended 15 degrees, abducted 30 
degrees, adducted 12 degrees, and rotated externally 20 degrees 
and internally 10 degrees.  X-rays showed moderate to severe 
degenerative joint disease.  

In October 2000, the RO granted a 10 percent rating for the left 
hip and assigned Diagnostic Code 5010-5255.  In April 2003, the 
RO granted a 20 percent rating for the left hip on the basis of 
limitation of motion with additional functional impairment due to 
fatigue.  

In August 2006, private physician, R. Ganzhorn, MD, reported a 
severe decrease in left hip range of motion due to continuing 
degeneration of the left hip joint.  The Veteran used a cane when 
walking.  

In the appealed January 2007 rating decision, the RO recoded the 
left hip disability under Diagnostic Codes 5010-5253 and 
continued a 20 percent rating.  

A May 2007 VA compensation examination report reflects left hip 
range of motion to 60 degrees of flexion, 18 degrees of 
extension, 20 degrees of adduction, 28 degrees of abduction, 42 
degrees of external rotation, and to 36 degrees of internal 
rotation.  Repetition produced increased pain and weakness. 

Where the thigh is limited in rotation to no more than 15 degrees 
of toe-out, a 10 percent rating is warranted.  Where limitation 
of abduction precludes crossing the leg, a 10 percent rating is 
warranted.  Where limitation of abduction results in no thigh 
motion beyond 10 degrees, a 20 percent rating is warranted.  
38 C.F.R. § 4.71, Plate II, § 4.71a, Diagnostic Code 5253 (2009).

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  In turn, 
degenerative arthritis is rated on limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200 etc.).  When, however, the 
limitation of motion of the specific joint or joints involved is 
noncompensable [emphasis added] under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  

The left hip disability is currently manifested by limitation of 
motion and additional functional impairment due to painful motion 
and weakness.  Because the highest rating available under 
Diagnostic Code 5253 for limitation of motion has already been 
assigned, further analysis is not necessary.  Comparing these 
manifestations with the criteria of the rating schedule, the 
Board finds that the criteria for a schedular rating greater than 
20 percent under Diagnostic Code5253 are not more nearly 
approximated.   

Although higher ratings are offered elsewhere for left hip 
ankylosis or impairment of femur, in this case neither ankylosis 
nor impairment of femur is shown.  Where the maximum available 
rating for limitation of motion is granted and the disability 
does not meet the criteria for a higher evaluation under any 
other applicable code (after all other potential codes have been 
considered), further consideration of functional loss may not be 
required.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

The evidence does not contain factual findings that demonstrate 
distinct time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal.  The assignment of 
staged ratings is therefore unnecessary.  Hart, supra.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107 (West 2002); Gilbert, supra.  The claim for a schedular 
disability rating greater than 20 percent for left hip 
degenerative joint disease is therefore denied.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the 
disability picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately compensate 
the Veteran for his service-connected disability, an extra-
schedular evaluation will be assigned.  Where the Veteran has 
alleged or asserted that the schedular rating is inadequate or 
where the evidence shows exceptional or unusual circumstances, 
the Board must specifically adjudicate the issue of whether an 
extraschedular rating is appropriate, and if there is enough such 
evidence, the Board must direct that the matter be referred to 
the VA Central Office for consideration.  If the matter is not 
referred, the Board must provide adequate reasons and bases for 
its decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Additionally, if a claimant or the record reasonably raises the 
question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then part and 
parcel to that claim for an increased rating is whether a total 
rating based on individual unemployability (TDIU) as a result of 
that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).

In this case, the left hip disability has not been shown, or 
alleged, to cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization or 
to otherwise render impractical the application of the regular 
schedular standards.  In the absence of evidence of such factors, 
the Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b) (1).  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.  See 
also VAOPGCPREC. 6-96. 


ORDER

An increased schedular rating for the left hip is denied. 


REMAND

Expedited handling is requested.  This appeal has been 
advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a) 
(2); 38 C.F.R. § 20.900(c) (2009).  

A September 1998 VA orthopedic compensation examination report 
reflects left (minor side) shoulder degenerative arthritis with 
prickling sensations, decreased left-hand grip-strength, and 
decreased motor skills in the hand.  A May 1999 VA compensation 
examination report notes visible left biceps and triceps muscle 
atrophy.  In December 1999, the RO assigned an initial 20 percent 
rating for the left shoulder based on these findings.   

A May 2007 VA orthopedic compensation examination report does not 
mention that the claims file was reviewed, nor does it mention a 
history of decreased left-hand grip-strength, prickling 
sensation, decreased motor skills in the hand, or left biceps and 
triceps muscle atrophy.  These manifestations, if related, should 
be considered along with the left shoulder rating.  Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994) (permitting separate 
evaluations for separate problems arising from the same injury if 
they do not constitute the same disability or same manifestation 
under 38 C.F.R. § 4.14).

The Veteran should be re-examined to determine whether he still 
suffers from decreased left-hand grip-strength, prickling 
sensation, decreased motor skills in the hand, or left biceps and 
triceps muscle atrophy and, if so, whether these are related to 
the service-connected left shoulder disability. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC should make arrangements for an 
orthopedic examination by a physician.  The 
claims file should be made available to the 
physician for review.  

2.  The physician is asked to review the 
claims file with attention to a September 
1998 VA orthopedic compensation examination 
report that mentions prickling sensations, 
decreased left-hand grip-strength, and 
decreased motor skills in the left hand and 
a May 1999 VA compensation examination 
report that notes left biceps and triceps 
muscle atrophy.  The physician is asked to 
elicit from the Veteran a history of all 
relevant symptoms, examine the service-
connected left shoulder disability, and 
determine the current severity of it.  

If any left hand sensory or motor deficit 
and/or left biceps and triceps muscle 
atrophy is found, the physician is asked to 
address whether it is at least as likely as 
not (50 percent or greater probability) 
that this is related to the service-
connected left shoulder degenerative joint 
disease disability.  

The physician should offer a rationale for 
any conclusion in a legible report.  If any 
question cannot be answered, the physician 
should state the reason.

3.  After the development requested above 
has been completed to the extent possible, 
the AMC should re-adjudicate the claim.  If 
the benefits sought remain denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Failure to report for a scheduled VA examination without good 
cause may have adverse consequences on the claim.  38 C.F.R. 
§ 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
F.JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


